Case 1:20-cv-01702-SEB-DLP Document 33 Filed 03/17/21 Page 1 of 16 PageID #: 662




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

BRITTANNI GEORGE,                                     )
                                                      )
                              Plaintiff,              )
                                                      )
                         v.                           )      No. 1:20-cv-01702-SEB-DLP
                                                      )
REPUBLIC AIRWAYS INC.,                                )
                                                      )
                              Defendant.              )

                                             ORDER

        Plaintiff Brittanni George pro se initiated this lawsuit on June 1, 2020, charging

 her former employer with unlawful retaliation in violation of Title VII of the Civil Rights

 Act, 42 U.S.C § 2000e, et seq., as well as intentional infliction of emotional distress

 under Indiana law. Now before the Court is Defendant Republic Airways Inc.'s

 ("Republic Airways") Motion to Dismiss [Dkt. 9], filed on July 28, 2020, pursuant to

 Federal Rule of Civil Procedure 12(b)(6). For the reasons stated herein, this motion is

 granted in part and denied in part.

                                               Facts

        Ms. George's complaint alleges the following facts, which we accept as true for

 purposes of ruling on the Motion to Dismiss. 1



 1
   We do not accept as true Ms. George's legal conclusions and arguments included throughout
 her factual statement. We also note that Ms. George's complaint is difficult to decipher at times
 in that is includes rambling, disorganized passages. Accordingly, the following recitation of facts
 reflects what we have distilled as Ms. George's grievances. In addition, though documents
 attached to the pleadings are considered to be a part of the pleadings, we have refrained from
 weeding through the voluminous exhibits attached to Ms. George's complaint in search of
 additional facts. Burke v. 401 N. Wabash Venture, LLC, 714 F.3d 501, 506 (7th Cir. 2013). If
                                                  1
Case 1:20-cv-01702-SEB-DLP Document 33 Filed 03/17/21 Page 2 of 16 PageID #: 663




        Ms. George was employed by Republic Airways for "approximately ten years"

 until she was discharged in October 2018. While employed, she never received any

 "disciplinary or attendance infractions"; in fact, she represents that she was "being

 groomed for a management career." [Compl., p. 1-2]. However, she alleges that she was

 abruptly terminated without explanation after she was included "as a witness in a

 harassment complaint." [Id., p. 2]. She also believes her termination came as the result of

 the filing of an EEOC charge by John Coomes, her former coworker and her long-term

 "romantic" and "domestic partner." [Id.]

        More specifically, in October 2017, Republic Airways began internally

 investigating two of its employees, Pat Gannon and Michael Dee, in conjunction with

 allegations that they had discriminated against other employees belonging to "protected

 classes." Ms. George was identified by Mr. Coomes as a potential witness in this

 investigation. [Id., p. 1].

         In November 2017, Mr. Coomes reported to Republic Airways that Mr. Gannon

 had retaliated against him because of his participation in the internal investigation. Mr.

 Coomes's employment with Republic Airways was allegedly threatened on multiple

 occasions. Around this same time, Mr. Coomes notified Republic Airways of a potential

 EEOC charge and a Notice to Preserve. He waited to initiate an EEOC "Inquiry" until the

 following year, on June 19, 2018, but promptly notified personnel at Republic Airways of

 the Inquiry. Upon learning of this information, Republic Airways "immediately began to


 these exhibits contain relevant facts or details, they must be included or specifically referenced in
 the complaint.
                                                  2
Case 1:20-cv-01702-SEB-DLP Document 33 Filed 03/17/21 Page 3 of 16 PageID #: 664




 search for incriminating information related to [Mr.] Coomes' [sic] email address[,]"in the

 course of which Republic Airways email from Ms. George to Mr. Coomes's email

 address that was "associated with his Union work," (the "George Email"). Republic

 Airways regarded the George Email as an "outrageous breach of company policy and

 security"; 2 however, it did not conduct any investigation into the email at that time. [Id.,

 p. 2-3].

          Mr. Coomes filed his Charge of Discrimination with the EEOC on August 28,

 2018, listing Ms. George as a potential witness. Three days later, Republic Airways

 "threaten[e]d to fire" Mr. Coomes and "demand[ed] that he stop using his Union email."

 Republic Airways also directed its human resources department to investigate the George

 Email; this investigation did not commence until October 2018, however. [Id., p. 4-5].

          Three days after Mr. Coomes filed his EEOC charge, on August 31, 2018, Ms.

 George was suspended with pay and was thereafter terminated on October 11, 2018.

 Based on Republic Airways's internal policies, it should have engaged in "progressive

 discipline" of Ms. George relating to its security concerns arising from the "George

 Email," but it did not do so. As of the time of her termination, her romantic relationship

 with Mr. Coomes had lasted for three years, and Republic Airways had been aware of it

 since December 2015. [Id., p. 2-3, 6].

          Ms. George ties Mr. Coomes's notification to Republic Airways of his potential

 claim to the "initiation of retaliatory acts" against her. Ms. George served her own Notice



 2
     What information was contained within this email we are not informed.
                                                 3
Case 1:20-cv-01702-SEB-DLP Document 33 Filed 03/17/21 Page 4 of 16 PageID #: 665




 to Preserve on Republic Airways on October 11, 2018, and filed her EEOC Charge of

 Discrimination on August 2, 2019. [Id., p. 3-4].

         In responding to her EEOC Charge, Republic Airways explained that its decision

 to termination Ms. George was "because of her unauthorized communications of

 Republic's non-public/confidential information to a co-worker (Coomes) for what the

 company honestly believed to be an improper purpose[.]" [Comp. Exh. 16, at p. 12]. Ms.

 George insists that this reason is "baseless" and a "construct made after the fact to justify

 [Republic Airways's] retaliatory behavior." She fully maintains that it was "entirely

 appropriate" for her to share the information contained in the email. [Compl, p. 4, 5].

         On February 20, 2020, the EEOC issued its Dismissal and Notice of Rights on Ms.

 George's Charge of Discrimination.

         Ms. George initiated this lawsuit on June 23, 2020, contending that Republic

 Airways, under the pretense of investigating the George Email, terminated her

 employment because of her "involvement in the Pat Gannon/Michael Dee investigation"

 as well as her long-term "relationship to John Coomes and his EEOC filing." [Id., p. 6].

                                             Analysis

    I.      Standard of Review

    "To survive a motion to dismiss, a complaint must contain sufficient factual matter,

 accepted as true, to 'state a claim to relief that is plausible on its face.'" Aschcroft v. Iqbal,

 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

 (2007)). At minimum, a plaintiff is required to support its complaint with "some specific

 facts." McCauley v. City of Chicago, 671 F.3d 611, 616 (7th Cir. 2011) (quoting Brooks

                                                 4
Case 1:20-cv-01702-SEB-DLP Document 33 Filed 03/17/21 Page 5 of 16 PageID #: 666




 v. Ross, 578 F.3d 574, 581 (7th Cir. 2009)). "Threadbare recitals of the elements of a

 cause of action, supported by mere conclusory statements, do not suffice" to withstand

 the requirements of Federal Rules of Civil Procedure 8 and 12(b)(6). Iqbal, 556 U.S. at

 678. How much specificity is required may vary from case to case, but “‘the plaintiff

 must give enough details about the subject-matter of the case to present a story that holds

 together.’” McCauley, 671 F.3d at 616 (quoting Swanson v. Citibank, N.A., 614 F.3d 400,

 404 (7th Cir. 2010)). Pro se complaints such as that filed by Ms. George are construed

 liberally and held “to a less stringent standard than formal pleadings drafted by lawyers.”

 Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015) (internal quotation omitted).

           In addressing a Rule 12(b)(6) motion to dismiss, we treat all well-pleaded factual

 allegations as true, and we construe all inferences that reasonably may be drawn from

 those facts in the light most favorable to the non-movant. Burke v. 401 N. Wabash

 Venture, LLC, 714 F.3d 501, 504 (7th Cir. 2013) (citing Iqbal, 556 U.S. at 678).

     II.      Discussion

           Ms. George alleges two causes of action: first, unlawful retaliation in violation of

 Title VII of the Civil Rights Act ("First Claim for Relief"), and second, intentional

 infliction of emotional distress ("Third Claim for Relief"). 3 Republic Airways seeks

 dismissal of both of these claims.




 3
  Ms. George also alleges a "Second Claim for Relief" for "State Law Retaliation – Title VII,"
 which merely restates her Title VII allegations, as set out in her first cause of action. Republic
 Airways presumes Plaintiff's claim for "State Law Retaliation" to be a duplicate of her claim for
 "Title VII Retaliation," noting that Ms. George has not identified any cognizable legal theory that
 would allow her to pursue her Title VII claim (that is, a claim brought pursuant to a federal
                                                 5
Case 1:20-cv-01702-SEB-DLP Document 33 Filed 03/17/21 Page 6 of 16 PageID #: 667




    A. Republic Airways's Motion to Dismiss Ms. George's Title VII Claims is
       Granted, In Parted

        Ms. George claims that Republic Airways unlawfully retaliated against her in

 violation of Title VII of the Civil Rights Act, 42 U.S.C § 2000e.

        Title VII makes it unlawful for an employer to discriminate against its employees

 on the basis of "race, color, religion, sex, or national origin." 42 U.S.C.A. § 2000e-

 2(a)(2). Title VII further prohibits any employer from "discriminat[ing] against any of his

 employees . . . because he has opposed any practice made an unlawful employment

 practice by [Title VII].'" Tomanovich v. City of Indianapolis, 457 F.3d 656, 662 (7th Cir.

 2006) (quoting 42 U.S.C. § 2000e–3(a)). Discrimination of this nature is referred to as

 "retaliation." Id.

        Ms. George alleges in her complaint: that "[she] engaged in a statutorily protected

 activity by assisting a coworker regarding a complaint that falls under the jurisdiction of

 the EEOC and Title VII"; that "[she] is a Close Family member of a person who filed an

 EEOC Complaint"; and that "there is a causal connection between the protected

 activity/status and the adverse action." We distill two theories of retaliation advanced

 here by Ms. George: that she was retaliated against because of (1) her identification as a

 witness in Republic's 2017 internal investigation and (2) her relationship to an individual,

 Mr. Coomes, who was engaging in a Title VII protected activity.




 statute) under state law. Mr. George does not object to this assertion from Republic Airways. We
 follow the parties' lead and will collapse Ms. George's second claim for relief into her first.
                                                6
Case 1:20-cv-01702-SEB-DLP Document 33 Filed 03/17/21 Page 7 of 16 PageID #: 668




        1. Ms. George Has Not Sufficiently Alleged That She Engaged in a Statutorily-
           Protected Activity

        A plaintiff seeking to prove a prima facie case of retaliation under Title VII "must

 establish that: 1) she engaged in statutorily-protected expression; 2) she suffered an

 adverse action by her employer; and, 3) there is a causal link between the protected

 expression and the adverse action." O'Donnell v. Caine Weiner Co., LLC, 935 F.3d 549,

 553 (7th Cir. 2019) (internal quotations omitted). Republic Airways contends that Ms.

 George's complaint fails to set forth facts that, even if taken as true, satisfy the first

 element. 4

        An employee engages in a Title VII protected activity when, for example, she files

 a claim with the EEOC or when she submits a complaint to her employer, so long as the

 complaint is tailored to discrimination based on one (or more) of Title VII's protected

 classes. Tomanovich, 457 F.3d at 663. Engagement in a protected activity may also

 include "participat[ing] as a witness for a co-worker's claim of discrimination under Title

 VII." Kruger v. Principi, 420 F. Supp. 2d 896, 910 (N.D. Ill. 2006).

        Republic Airways argues that Ms. George's complaint fails to allege that she

 engaged in a statutorily protected activity, given that her complaint asserts only that she

 was identified as a potential witness by Mr. Coomes in Republic Airway's internal

 investigation of other employees. It does not allege that she was ever actually




 4
   Republic Airways also challenges whether she has pled facts sufficient to satisfy the causal
 element, but we need not address this issue, given our agreement that Ms. George has not
 plausibly alleged that she herself had engaged in a protected activity.
                                                 7
Case 1:20-cv-01702-SEB-DLP Document 33 Filed 03/17/21 Page 8 of 16 PageID #: 669




 interviewed as a witness, that she otherwise participated in this internal investigation, or

 that she ever lodged any complaints regarding discrimination.

        We agree with Republic Airways that Ms. George has not alleged that she ever

 participated as a witness in the internal investigation, nor that she ever "testified, assisted,

 or participated in any manner" in any other Title VII investigation or proceeding. See 42

 U.S.C. § 2000e–3(a). As Republic Airways has accurately noted, the Complaint is devoid

 of any allegations that she ever complained of discrimination related to the internal

 investigation or any other matter. For these reasons, we hold that Ms. George's

 identification as a potential witness in the internal investigation does not suffice to

 plausibly allege that she engaged in a protected activity for which she was retaliated

 against. 5 This claim must be dismissed.

        2. Ms. George's Third-Party Retaliation Claim May Proceed

        Ms. George has alleged that she was terminated in retaliation for her relationship

 with Mr. Coomes, her romantic and domestic partner, and his filing of an EEOC Charge

 of Discrimination against Republic Airways.

        The Supreme Court has ruled that an employer violates Title VII's anti-retaliation

 provision when it takes an adverse employment action against an employee because of

 her close relationship with someone engaged in a protected activity. Thompson v. N. Am.




 5
   Ms. George argues in her briefing that she engaged in a protected activity through her
 identification as a witness in Mr. Coomes's EEOC charge. However, her complaint in limited to
 her involvement in a protected activity being identified as a witness in the internal investigation.
 To the extent she believes she also was engaged in a protected activity by being listed as a
 witness on Mr. Coomes's EEOC charge, this theory suffers from similar deficiencies.
                                                  8
Case 1:20-cv-01702-SEB-DLP Document 33 Filed 03/17/21 Page 9 of 16 PageID #: 670




 Stainless, LP, 562 U.S. 170, 177 (2011). In Thompson, the petitioner's fiancé and

 coworker had filed a sex discrimination charge with the EEOC. The petitioner filed his

 own charge and a subsequent Title VII suit, alleging that his employer fired him to

 retaliate against his fiancé's filing of her EEOC charge. The Supreme Court held that if

 the petitioner's purported basis for his firing proved true, then the employer's actions

 constituted unlawful retaliation. The Court explained that Title VII's anti-retaliation

 provision "prohibits any employer action that well might have dissuaded a reasonable

 worker from making or supporting a charge of discrimination[.]" "We think it obvious

 that a reasonable worker might be dissuaded from engaging in protected activity if she

 knew that her fiancé would be fired," the Court ruled. Id. at 173-75 (internal quotations

 omitted).

        The Supreme Court declined, however, "to identify a fixed class of relationships

 for which third-party reprisals are unlawful." Id. at 175. Nonetheless, it asserted that the

 "firing a close family member will almost always" constitute an unlawful action, though

 "inflicting a milder appraisal on a mere acquaintance will almost never do so[.]" "Beyond

 that," however, the Court was "reluctant to generalize," stating that "the significance of

 any given act of retaliation will often depend on the particular circumstances." Id.

        The Court upheld the petitioner's right to sue his employer for this alleged

 retaliation. Id. at 177. In interpretating Title VII's provision that a "civil action may be

 brought . . . by the person claiming to be aggrieved," the Court rejected the employer's

 contention that "person aggrieved" "refers only to the person engaged in the protected

 activity." Id.at 177-78. The Court explained that the term "aggrieved" "enabl[es] suit by

                                                9
Case 1:20-cv-01702-SEB-DLP Document 33 Filed 03/17/21 Page 10 of 16 PageID #: 671




  any plaintiff" in the "zone of interests" sought to be protected by Title VII's provisions.

  Id. Applying this standard to the case before it, the Court held that petitioner fell within

  the zone of interests protected by Title VII, given that he "was an employee of

  [respondent's], and the purpose of Title VII is to protect employees from their employers'

  unlawful actions." Id. at 178.

         Republic Airways argues that Ms. George's third-party retaliation claim must be

  dismissed on the grounds that her relationship with Mr. Coomes falls outside the "zone of

  interests" sought to be protected by Title VII. We understand Republic Airways's

  contention to be that, even if it had retaliated against Ms. George in order to punish Mr.

  Coomes for filing his EEOC charge, such action would not violate Title VII because she,

  unlike the petitioner in Thompson, was not engaged to the person participating in the

  protected activity, nor was she married or related to him. 6

         Though the Seventh Circuit has not defined the contours of Thompson, district

  courts across jurisdictions have categorically rejected such a narrow interpretation of the

  Supreme Court's holding in this case. See, e.g., Cobb v. Atria Senior Living, Inc., 2018


  6
    We note that Republic Airways's argument on this issue is not entirely clear, primarily because
  it has conflated the Supreme Court's "zone of interests" analysis—which looks to whether an
  individual who suffered from discrimination because of his or her relationship to another
  employee engaging in a statutorily protected activity has statutory standing to sue under Title
  VII—with the Court's discussion as to whether an employer violates Title VII when it commits
  such an act of discrimination. It was in the context of the latter issue that the Court stated that
  there was no "fixed class of relationships for which third-party reprisals are unlawful." The Court
  did not, as Republic Airways argues, state that "not all relationships qualify for the zone of
  interest"; the zone of interests issue is independent from the issue of identifying the third-party
  reprisals that potentially violate Title VII. Put another way, the third-party harm issue focuses on
  whether the employer's actions were unlawful in that they were committed to dissuade an
  employee from reporting discrimination; the zone of interests issue asks whether the injured third
  party possesses a right of action against the employer.
                                                  10
Case 1:20-cv-01702-SEB-DLP Document 33 Filed 03/17/21 Page 11 of 16 PageID #: 672




  WL 587315, at *6 (D. Conn. Jan 29, 2018) ("At this early stage of litigation, Cobb's

  allegations that he and Rutherford shared a relationship of friendship and confidence . . .

  is sufficient to plead a third-party retaliation claim."); Antonelli v. Sapa Extrusions Inc.,

  2015 WL 365683, at *3 (M.D. Penn. Jan. 27, 2015) ("Neither the length of their

  relationship nor the absence of an engagement ring are material."); Lard v. Alabama

  Alcoholic Beverage Control Bd., 2012 WL 5966617 (M.D. Ala. Nov. 28, 2012) (allowing

  third-party retaliation claim to survive motion to dismiss where plaintiff was dating the

  individual engaged in a protected activity); Ali v. D.C. Gov't, 810 F. Supp. 2d 78, 89

  (D.D.C. 2011) (denying employer's request for summary judgment because a reasonable

  juror could believe that threatening claimant's best friend with termination would deter

  claimant from pursuing a discrimination complaint).

          We join these courts in rejecting Republic Airways's contention that an employer

  violates Title VII only if its actions impact the spouse, fiancé, or family member of the

  individual engaging in the protected activity. Had the Supreme Court sought to limit its

  holding to only these enumerated categories, it could have done so; however, it expressly

  declined to impose such specific parameters, noting instead that " the significance of any

  given act of retaliation will often depend upon the particular circumstances" Thompson,

  562 U.S. at 175 Accordingly, the salient question is whether a reasonable worker in

  similar circumstances would be dissuaded from engaging in the protected activity if he

  knew of the consequences that would be flow to someone whom he held in close regard.

  See id. at 174. That Ms. George's complaint adequately alleges as much has not been

  challenged. Accordingly, we allow Ms. George's third-party retaliation claim to proceed.

                                                11
Case 1:20-cv-01702-SEB-DLP Document 33 Filed 03/17/21 Page 12 of 16 PageID #: 673




        B. Republic Airways's Motion to Dismiss Ms. George's Intentional Infliction of
           Emotional Distress Claim is Granted

            Ms. George's next claim is for Republic Airways's intentional infliction of

  emotional distress ("IIED"). She asserts that because of Republic Airways's "intentional

  illegal conduct," she has "suffered emotional distress and has incurred substantial

  monetary damages, including, but not limited to lost wages and the value of job-related

  benefits[.]" [Compl., at p. 8].

            To prevail on her claim for IIED under Indiana law, 7 Ms. George must allege facts

  that, when taken as true, show that Republic Airways: "(1) engage[d] in extreme and

  outrageous conduct that (2) intentionally or recklessly (3) cause[d] (4) severe emotional

  distress to [her]." Creel v. I.C.E. & Associates, Inc., 771 N.E.2d 1276, 1282 (Ind. Ct.

  App. 2002) (internal quotations omitted). These requirements are "rigorous," and "the

  conduct at issue must exceed all bounds usually tolerated by a decent society." Id. See

  also Lachenman v. Stice, 838 N.E.2d 451, 457 (Ind. Ct. App. 2005) ("Generally, the case

  is one in which the recitation of the facts to an average member of the community would

  arouse his resentment against the actor, and lead him to exclaim, 'Outrageous!'").

            Here, Ms. George's complaint falls well short of stating a plausible claim for IIED,

  having merely recited the essential elements of an IIED claim without alleging any

  supporting facts.

            For example, Ms. George has pled no facts supporting an inference that Republic

  Airways acted intentionally in causing her any emotional harms. Bradley v. Hall, 720


  7
      The parties agree that Indiana law applies.
                                                    12
Case 1:20-cv-01702-SEB-DLP Document 33 Filed 03/17/21 Page 13 of 16 PageID #: 674




  N.E.2d 747, 752 (Ind. Ct. App. 1999) ("It is the intent to harm one emotionally that forms

  the basis for the tort."); id. (offering evidence that defendant enjoyed upsetting plaintiff

  coupled with allegations of defendant's conduct permitted an inference that defendant

  acted with intent to harm plaintiff emotionally); Cullison v. Medley, 570 N.E.2d 27, 31

  (Ind. 1991) ("[E]ven extreme and outrageous conduct that is not intentional cannot

  support an IIED claim."). Ms. George's conclusory allegations laid out in her response

  brief claiming that Republic Airways engaged in a "sinister targeting of her" by "singling

  her out and firing her" do not suffice to save her claim, given that the complaint is devoid

  of details supporting an inference that it was the intention of Republic Airways to harm

  her emotionally. See Stender, 2013 WL 832416, at *5; Tucker v. Roman Catholic

  Dioceses of Lafayette-in-Indiana, 837 N.E.2d 596, 603 (Ind. Ct. App. 2005).

         Ms. George also has failed to identify any conduct of Republic Airways that

  qualifies as "extreme and outrageous," "exceed[ing] all bounds" tolerated by civilized

  society. Put simply, no ordinary member of the community would become "aroused with

  resentment" for Republic Airways based on the allegations in the complaint. Lachenman,

  838 N.E.2d at 457; compare Pickens v. New York Life Ins. Co., 2019 WL 4740829, at *4

  (N.D. Ind. Sept. 27, 2019) (rejecting plaintiff's IIED claim on grounds that insurance

  company's unilateral cancellation of policy was not extreme and outrageous) and

  Lemaster v. Spartan Tool, LLC, 2009 WL 700240, at *5 (S.D. Ind. Mar. 16, 2009)

  ("[C]laims for intentional infliction of emotional distress in the employment context are

  far less likely to constitute extreme and outrageous conduct under this tort.") with Tucker,

  837 N.E.2d at 603 (holding that claims of sexual abuse of a child by a layperson teaching

                                                13
Case 1:20-cv-01702-SEB-DLP Document 33 Filed 03/17/21 Page 14 of 16 PageID #: 675




  Catholic CCD classes sufficiently alleged extreme and outrageous conduct, though

  complaint failed to plead intent element).

         Additionally, Ms. George fails to identify any specific emotional distress she has

  suffered, alleging only that she has "lost wages and the value of job-related benefits."

  Indiana courts do not recognize IIED claims based on mere economic harms. Stender v.

  BAC Home Loans Servicing LP, 2013 WL 832416, at *5 (N.D. Ind. Mar. 6, 2013)

  (collecting cases); Robinson v. Lake Minnehaha Owner's Ass'n, 2012 WL 6197150, at *6

  (N.D. Ind. Dec. 12, 2012) ("Although loss of employment causes hardship, often severe,

  it is not an uncommon event, even when based on unlawful and improper motives.");

  Pain Ctr., 2014 WL 6750042, at *8 (finding that emotional distress had been plausibly

  alleged where plaintiff "had incurred severe and grievous mental and emotional suffering

  and continues to suffer from such, including severe depression.").

         For these reasons, we dismiss Ms. George's IIED claim.

     C. Ms. George May File An Amended Complaint

         Republic Airways requests that we deny Ms. George the opportunity to file an

  amended complaint, noting that her automatic right to amend the complaint has already

  expired. FED. R. CIV. P. 15(a)(1). Accordingly, the court's leave (i.e., approval) is

  necessary before Ms. George may amend her pleading. FED. R. CIV. P. 15(a)(2).

         Unless the Court's deadline to amend pleadings has expired (which it has not

  here), we are required to "freely grant" such leave "when justice so requires." Id. This

  liberal amendment policy directs us to grant leave to amend, absent circumstances such

  as "undue delay, bad faith or dilatory motive on the part of the movant, repeated failure to

                                               14
Case 1:20-cv-01702-SEB-DLP Document 33 Filed 03/17/21 Page 15 of 16 PageID #: 676




  cure deficiencies by amendments previously allowed, undue prejudice to the opposing

  party by virtue of allowance of the amendment, and futility of amendment." Myers v.

  Equifax Info. Servs., LLC, 2020 WL 4351779, at *1 (S.D. Ind. July 28, 2020) (quoting

  Foman v. Davis, 371 U.S. 178, 182 (1962)).

         Here, Republic Airways contends that any amended complaint from Ms. George

  would be futile, meaning that it would not survive a motion to dismiss. McCoy v.

  Iberdrola Renewables, Inc., 760 F.3d 674, 685 (7th Cir. 2014). However, Ms. George has

  not submitted a proposed amended pleading, and thus Republic Airways's assertion of

  futility is merely speculative.

         Moreover, because Ms. George is proceeding pro se, she should be afforded an

  opportunity to review this Order and submit an amended complaint that explains her

  claims more clearly and in greater detail if she is able. See Donald v. Cook Cty. Sheriff's

  Dep't, 95 F.3d 548, 555 (7th Cir. 1996) ("It is, by now, axiomatic that district courts have

  a special responsibility to construe pro se complaints liberally and to allow ample

  opportunity for amending the complaint[.]"). She must, however, abide by the rulings

  made herein in crafting any amended pleading Accordingly, Ms. George is granted leave

  to file an amended complaint no later than thirty days from the date of this Order. If a

  new complaint is not filed within this time, Ms. George's third-party retaliation claim will

  be the only cause of action on which she may proceed.

                                            Conclusion

         Defendant's Motion to Dismiss [Dkt.9] is granted in part and denied in part. It

  is denied to the extent it seeks dismissal of Plaintiff's third-party retaliation claim. It is

                                                 15
Case 1:20-cv-01702-SEB-DLP Document 33 Filed 03/17/21 Page 16 of 16 PageID #: 677




  granted to the extent it seeks dismissal of Plaintiff's Title VII retaliation claim based on

  her engagement in a protected activity as well as her IIED claim. These claims are

  dismissed without prejudice with leave to replead if and as appropriate within thirty

  days.

  IT IS SO ORDERED.



          Date:      3/17/2021                        _______________________________
                                                      SARAH EVANS BARKER, JUDGE
                                                      United States District Court
                                                      Southern District of Indiana




  Distribution to counsel of record via CM/ECF




                                                 16
